Title: General Orders, 12 May 1782
From: Washington, George
To: 


                        
                             sunday May. 12. 82.
                            Parole
                            C. Signs
                        
                        A board Consisting of Major General Lord Sterling, Brigadier General Hand and Colonel Nicholas will assemble
                            at such time and place as may be agreed by them, to examine into the principles of the late Arrangement of the Subalterns
                            in the Connecticut Line and to report their Opinion whether the principles are Consonant to those pointed out as the basis
                            of such settlement by the board of General Officers convened at Dobbs ferry in August last, and whither the said
                            Arrangement ought to be conclusive or not—The papers relative to this business at Head Quarters will be laid before the
                            board and all persons concerned are notified to exhibit such other representation and Testimony as they shall think
                            proper.
                        A state of all the guards and Detachments from the different Regiments is to be delivered in at the orderly
                            Office by Wednesday next, in order to observe whither any alteration of the position and strength the guards &ca
                            is Necssary, and to make provision for doing duty by Corps.
                        The regimental Surgeons are desired to make regular Weekly returns of the Sick of their respective regiments
                            to Doctor Craick Chief Physician with the Army.
                        After Orders
                        At a General Court Martial held at West Point by order of Major General Heath whereof Colonel Greaton is
                            president, the following Prisoners were Tryed.
                        George Willson a soldier belonging to the late 12 Massachusetts Regimentt charged with deserting from a
                            Detachment when on Command at White Plains.
                        The Court adjudge the prisoner guilty of the charge against him in breach of Article 1st sect. 6 of the rules
                            and Articles of War, but as the prisoner surrendered himself under the Proclamation of his Excellency the Commander in
                            Chief offering pardon to Deserters they are of Opinion he should be excused from punishment and released from confinement.
                        Elijah Kelly a recruit raised for the Massachusetts Line charged with desertion, found Guilty in breach of
                            the above mentioned Articles of War and sentenced to receive One hundred Lashes on his bare back.
                        Serjeant Gerred Bunce and Wyman Parker of the third Connecticut Regiment and Lud Gaylord soldier of the first
                            Connecticut Regiment charged severally with endeavoring to excite a Mutiny in the Connecticut Line and also not
                            discovering an intended Mutiny to their Officers when they knew a plan was laying and a Combination forming to carry it
                            into execution.
                        The Court having Considered the Charges and Evidence against the Prisoner serjeant Gerred Bunce are of
                            Opinion that the charge of endeavouring to excite a Mutiny in the Connecticut Line is not supported and do acquit him of
                            it.  They are also of Opinion that the Evidence respecting the Charge against him of not discovering an intended Mutiny to
                            his Officers when he knew a plan was laying and combination forming is insufficient to Convict him of
                            it and they do acquit him of it.
                        The Court respecting the Charges against serjeant Wyman Parker are of the same Opinion that they are of
                            respecting serjeant Bunce and do acquit him of the Charges against him.
                        The Court having considered the Evidence respecting the Charges against Lud Gaylord are of Opinion that he is
                            Guilty of endeavouring to excite a Mutiny in the Connecticut Line, and that he is also guilty of not discovering an
                            intended Mutiny to his Officers when he knew a plan was laying and Combination forming to carry it into execution, which
                            is in breach of the latter part of Art. 4. section 2d of the rules and Articles of War and the Court upwards of two thirds
                            agreeing) do sentence him to suffer Death.
                        The Commander in Chief approves the Opinion of the Court Martial and orders the execution of Lud Gaylord on
                            Monday the 13th of May instant.
                        Serjeants Jerred Bunce and Wyman Parker and George Willson to be released from Confinement.
                        Elijah Kelly to receive his punishment at such time and place as shall be convenient to the Officer
                            Commanding the regiment he belongs to. 
                    